t c memo united_states tax_court bernard p and lorraine c balck petitioners v commissioner of internal revenue respondent docket no filed date dennis w hartley for petitioners david w sorensen and paul c feinberg for respondent memorandum opinion swift judge this matter is before us on petitioners’ motion for recovery_of dollar_figure in litigation costs plus dollar_figure in legal fees relating to this motion a hearing was held on petitioners’ motion on date in las vegas nevada unless otherwise indicated all section references are to the internal_revenue_code background petitioners resided in wyoming at the time the petition was filed in petitioner lorraine c balck balck was charged with and pleaded guilty to a federal felony of filing with respondent a false federal_income_tax return in violation of sec_7206 in the criminal tax prosecution of balck the indictment alleged that on her and her husband’s joint individual federal_income_tax return balck reported a negative taxable_income of dollar_figure and no other income even though balck knew that she had received in other income of approximately dollar_figure after her guilty plea and entry of judgment in the criminal case on date respondent mailed to balck and to her husband a notice_of_deficiency for in which respondent charged balck with other income of dollar_figure which included the omitted income that had been involved in the criminal case based thereon respondent’s notice_of_deficiency to petitioners determined a deficiency in petitioners’ federal_income_tax an addition_to_tax and penalties as follows year deficiency dollar_figure additions to tax penalties sec_6651 penalties penalties dollar_figure dollar_figure dollar_figure on date petitioners filed their petition in which they disputed the income adjustment the tax_deficiency the addition to the tax and the penalties this case was set for trial in las vegas nevada in date in date and in date however each of the scheduled trials was continued generally on respondent’s request in date due to respondent’s problems with the case respondent’s trial counsel encouraged petitioners to submit to respondent an offer-in-compromise oic under which petitioners were to pay a total of dollar_figure in full settlement of their federal_income_tax deficiency addition_to_tax penalties and interest by memorandum dated date respondent’s trial counsel forwarded petitioners’ oic for review and approval to respondent’s oic processing group in memphis tennessee with a strong recommendation for approval in his transmittal note respondent’s trial counsel stated as follows pursuant to some grand jury problems it has been decided by my national_office that we cannot try this matter it was suggested that we secure an oic from the petitioners as the petitioners assert that they are in their late 50's and 60's and are now retired and living off a social_security pension and that the oic be forwarded with our recommendation that it be accepted during petitioners’ oic languished in memphis without approval on date respondent’s trial counsel returned petitioners’ oic to petitioners with the dollar_figure oic filing fee petitioners had paid and respondent’s counsel explained in a cover letter to petitioners in relevant part as follows after further review of this matter the i r s has determined that it is prudent to concede this matter therefore the offer_in_compromise that you submitted to this office is being returned in addition in order to finalize our settlement sic we must file with the tax_court a decision document which shows no deficiency or liability on date an agreed decision that petitioners and respondent submitted to the court was entered reflecting a zero tax_deficiency and zero additions to tax for petitioners for thereafter petitioners filed the instant motion for litigation costs and on date petitioners’ new counsel entered his appearance and filed a motion to supplement petitioners’ motion for litigation costs by adding to the record an affidavit from petitioners as to their financial net_worth showing total assets of dollar_figure total liabilities of dollar_figure and a negative net_worth of dollar_figure discussion for purposes of petitioners’ motion for litigation costs under sec_7430 respondent does not dispute that petitioners exhausted all administrative remedies did not protract the proceedings substantially prevailed and satisfy the net_worth limitation of sec_7430 respondent however argues that petitioners’ motion for litigation costs should be denied because respondent’s position was substantially justified and therefore petitioners do not qualify as the prevailing_party and because petitioners have not adequately established the reasonableness of the litigation costs they seek to recover substantial justification a party in this court will not be treated as the prevailing_party in a case for purposes of the recovery_of litigation costs under sec_7430 where respondent establishes that his position in the case was substantially justified sec_7430 substantial justification for respondent’s tax_deficiency and penalty determinations exists where his determinations had a reasonable basis in fact and law 487_us_552 89_tc_79 affd 861_f2d_131 5th cir respondent’s eventual and delayed notice to petitioners that their oic which respondent had requested from petitioners would not be processed and that respondent would concede this case outright--deficiency addition_to_tax and penalties--not only triggers our curiosity but calls for a meaningful credible and specific explanation from respondent in order to satisfy respondent’s burden under sec_7430 to establish that his position was substantially justified the vague statement in respondent’s correspondence that there existed some grand jury problems with the case is inadequate to satisfy respondent’s burden in light of respondent’s outright concession the facts that balck was criminally prosecuted for the year involved herein and that balck was charged with omitting from her reported income dollar_figure in taxable_income and pleaded guilty thereto do not establish that respondent’s position was substantially justified quite to the contrary if there were unspecified grand jury problems that necessitated respondent’s concession of this case in as respondent admits those grand jury problems could well have occurred back in preceding the issuance of respondent’s notice_of_deficiency in date and they perhaps should have prevented respondent’s notice_of_deficiency from ever being mailed to petitioners 1at the date hearing on petitioners’ motion for litigation costs respondent called no witnesses to explain the nature or extent of the grand jury problems or concerns that caused respondent to concede not settle this case respondent’s trial counsel attempted to provide an explanation but what was needed was the testimony of a government fact witness who could testify as to the facts surrounding respondent’s concession eg testimony as to what the problems were when they came to respondent’s attention and how they were dealt with not an argument from respondent’s trial counsel that does not constitute evidence respondent has not made an adequate effort to explain or to acknowledge the underlying nature of the grand jury problems when or how they arose and when respondent’s trial counsel and other personnel of respondent first became aware thereof without more information as to the grand jury problems we conclude that respondent has not established that his position herein was substantially justified and that petitioners qualify as the prevailing_party under sec_7430 reasonableness of litigation costs although petitioners seek recovery_of litigation costs of dollar_figure they have bills totaling dollar_figure--dollar_figure for the services of a forensic accountant and dollar_figure for the services of a certified_public_accountant c p a additionally petitioners seek recovery_of dollar_figure in legal fees relating to the instant motion billing statements from the accountant have been submitted documenting her services to petitioners during the almost 5-year duration of this case and the modest dollar_figure billed to petitioners therefor also for the dollar_figure the c p a billed to petitioners a billing statement has been submitted respondent makes no specific argument as to why these expenses should be regarded as unreasonable under sec_7430 the explanation for the difference between the dollar_figure total reflected in the billing statements and the dollar_figure for which recovery is sought may be that some of the billable hours appear to involve tax_return preparation rather than matters relating directly to this case on the rather sparse record before us petitioners’ request for an award of dollar_figure in litigation costs plus dollar_figure relating to this motion is reasonable for the reasons stated petitioners’ motion for litigation costs will be granted an appropriate order and decision will be entered
